Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Dautzenberg (Encapsulation by polyelectrolyte complex formation a way to make hepatocyte cultures safe, efficient and on-line available, Progress in biotechnology - Prog. Biotechnol. Volume: 11 Issue: immobilized cells. 1996, p.181) teaches a polysaccharide, e.g. sodium cellulose sulfate, having degree of substitution (DS) of 0.3-0.5, but does not teach or suggest a sodium cellulose sulfate having a DS of 1 to 3 as claimed. Furthermore, Lim (USP 4407957) fails to provide in a method of dissociating a polymeric membrane as claimed since Lim teaches partially disrupting the polymeric membrane using small cations, e.g., calcium ions, and then the addition of a sequestering agent to provide dissociation of the polymeric membrane.
	Therefore, Dautzenberg and Lim, as a whole, fail to make obvious a method of dissociating polymeric membrane consisting of the steps of providing a polymeric membrane and dissociating the polymeric membrane by adding a composition comprising a polysaccharide sulfate, or a salt thereof, wherein each saccharide unit of the polysaccharide sulfate contains from 1 to 3 sulfate groups as claimed in Claim Set filed 1/11/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626